El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Francisco Angleró archivó nna demanda de desahucio en la Corte de Distrito del Primer Distrito de San Juan contra Antonia Fernández. Alegó que era dueño de un solar, que describe debidamente, situado en Melilla, Santurce; que había requerido a la demandada, ocupante del solar, para que lo de-jara a su disposición y que la demandada se había negado a ello y continuaba ocupándolo sin pagar canon ni merced.
La demandada presentó una excepción previa sobre de-fecto o indebida acumulación de partes y contestó negando los hechos de la demanda refiriéndose a cierto pleito pendiente en que estaba envuelto el dereeho de propiedad del solar en cues-*263tión y alegando que había arrendado al Banco de San Jnan el solar y venía depositando el precio del arrendamiento en el juzgado.
Practicada la prueba, la corte de distrito dictó sentencia en contra de la demandada y ésta interpuso entonces el presente recurso de apelación
Resulta claro que la demandante arrendó al Banco de San Juan. De este banco recibió también su título de propiedad el demandante. La propia demandada declarando en el jui-cio, dijo í£el Sr. Angleró fup a mi casa y yo le propuse que ya que el banco le había vendido el solar donde habitaba mi casa, sabiendo que la propiedad estaba ante el tribunal, le propuse que él comprara la casa pues la casa me había costado $800 y yo se la daba en $600, y el Sr. Angleró salió de mi casa como a las ocho de la noche para ir donde el admixdstrador que tiene el banco para que me viniesen a comprar la casa y lo que me contestó el Sr. Angleró es traerme a esta corte.” Y An-gleró, de igual modo declarando en el juicio, se expresó así: “Después de comprar la finca visité a la Sra. doña Antonia Fernández y le pregunté si el banco le había informado que la finca había pasado a mi propiedad, y le dije que había comprado aquella finca y deseaba utilizarla inmediatamente. * * * No le di plazo por la razón de que ella me dijo que se creía con derecho a aquella finca por medio de un arrenda-miento, y entonces desde luego lo que hice fué volver al banco a decirle que la señora que ocupaba la finca se negaba a de-socuparla y el banco me dijo que recurriera a los tribunales en un procedimiento legal. ’ ’
La circunstancia de que exista un pleito pendiente en que otra persona distinta de la demandada reclame la propiedad de que se trata incluida en otra de mayor extensión, nada tiene que ver en este pleito. La demandada contrató con el banco. El banco vendió. El adquirente no está obligado por ni quiso reconocer el contrato y habiendo demandado su derecho ante el tribunal por duro que ello sea está el tribunal *264obligado a reconocerlo y a hacerlo valer en la forma que la ley dispone.
En el alegato se levanta nna cuestión jurisdiccional. Se alega que no siendo la cuantía del arriendo superior a mil dólares anuales y no tratándose de un caso de precario, la corte de distrito no pudo conocer válidamente del pleito, co-rrespondiendo la jurisdicción a la corte municipal. Esta misma cuestión fué suscitada y resuelta de modo adverso a la contención de la apelante en el caso de Cuesta v. Ortiz, 29 D. P. R. 494, en el que se estableció la siguiente doctrina:
“Cuando el comprador de una finca arrendada cuyo arrendamiento no consta inscrito en el registro no promete respetar el contrato aun cuando conozca su existencia, no queda obligado por sus términos y si el arrendatario no se aviene a entregarle la finca puede ejercitar contra él la acción de desahucio en la corte de distrito correspon-diente, ya que no existiendo contrato, la posesión del arrendatario es equivalente al disfrute de la finca en precario y no surge cuestión del montante de las rentas anuales según se decidió en Sosa v. Río Grande Agrícola Co. Ltd., 17 D. P. R. 1149.”
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Sin lugar el recurso y confirmada la sentencia.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución